DETAILED ACTION
Introduction
Claims 1, 3-5, 7-21, 23-25, 27-41, 43, 44, and 46-48 have been examined in this application. Claims 1, 4, 5, 7, 8, 21, 24, 25, 27, 28, 41, and 44 are amended. Claims 3, 9-15, 19, 20, 23, 29-36, 39, 40, 43, 46, and 47 are as previously presented. Claims 16-18, 37, and 38 are original. Claim 48 is new. Claims 2, 6, 22, 26, 42, and 45 are cancelled. This is a final office action in response to the arguments and amendments filed 11/15/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 11/15/2021, have been fully considered.
Regarding the remarks pertaining to Claim Interpretation under 112(f)
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 19-20 under the heading “Claim Rejections Under 35 U.S.C. § 112(a)”), the arguments are persuasive in that equations 8-11 recite formulas to calculate each expected rotational speed. Therefore, the previously made rejections are withdrawn. However, as these determinations in the disclosure are described as being based on the “expected average rotational speed of the left rear wheel and the right rear wheel”, the claims are objected to and “average rotational speed” should instead read "expected average rotational speed" in order for the claims to be consistent with the specification.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 20 under the heading “Claim Rejections Under 35 U.S.C. § 112(b)”), the arguments and amendments are persuasive and the previously made rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 20-24 under the heading “Claim Rejections Under 35 U.S.C. § 103”), the arguments are partially persuasive. 
The arguments (p. 21) state that the reference U.S. 10,204,461 B2 (Chen et al.) does not teach the amended limitation in the Independent Claims for “controlling…” because Chen et al. teaches using a reconstructed value rather than a second set of measurements. However, the process in Chen et al. is stated to occur for multiple sensor values, exemplified as three sensor values (see 5:64-67 step 150 plural virtual values computed and 6:29-39, at 190 measured values and virtual values compared, and see 12:54-57, for example three values of lateral acceleration, longitudinal acceleration, and yaw rate), and values without a fault are used for control whereas values with a fault are reconstructed (see 7:5-27). Therefore, for the case of a fault in one sensor value, the values provided for control will include two original measurement values and one reconstructed value. This is determined to read on the limitation, as the two measurement values are a second set of measurements, different than a set of all three measurements when no fault occurs. Alternatively, Applicant’s own claims (see Claims 11 and 31) 
Additionally, the arguments (p. 22) state that the reference US2006/0255924A1 (Ray et al.) teaches using the average of the front or all four wheels rather than the rear wheels. However, Ray et al. recites “The vehicle speed calculation of process step 76 preferably utilizes data from the two undriven wheels in a two wheel drive vehicle.” Two wheel drive vehicles include both front wheel drive vehicles (including rear undriven wheels) and rear wheel drive vehicles (including front undriven wheels) (see supporting NPL reference “Two-wheel drive – Wikipedia” under the section “Four-wheeled vehicles”). Thus, for the case of a front-rear drive vehicle, the average of the rear undriven wheels of Ray et al. would be used for determining vehicle speed. Therefore, these arguments are not persuasive and the rejection under 103 is maintained.
Regarding the arguments pertaining to new Claim 48 (presented on p. 23) the arguments are persuasive and no rejection under 103 of Claim 48 is made.

Claim Objections
Claims 1, 4, 5, 7, 8, 21, 24, 25, 27, 28, 41, and 44 are objected to because of the following informalities:
In Claims 1, 4, 5, 7, 8, 21, 24, 25, 27, 28, 41, and 44, “average rotational speed” should instead read "expected average rotational speed" for consistency with the specification.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations in this application that use the word “means” (or “step”) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are: 
(a) “means for obtaining a first set of measurements…” in Claims 44 and 46, 
(b) “means for… determining an expected steering angle… determining an average rotational speed… determining an expected rotational speed… determining… whether an entirety of the first set of measurements conforms” in Claims 44 and 46, and 
(c) “means for controlling… the motion of the vehicle…” in Claims 44 and 46,

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
Figures 4-6, ¶0068, ¶0075-0079 state that the means for performing the functions (a), (b), and (c) may include the system hardware (processor, output devices, wireless communication interface, sensors) as well as software (algorithms) for the recited functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 48, the claim recites “wherein determining the expected steering angle comprises applying the one or more calibration parameters to the first measurement of the steering angle of the first set of measurements.” The “one or more” calibration parameters are stated in Claim 48 to be “for the one or more sensors.” However, the disclosure as originally filed (see specification ¶0042, 0047) describes that determining the expected steering angle comprises applying a scaling parameter, bias parameter, and measurement noise parameter, which are all for the steering angle sensor. In other words, the disclosure recites applying plural calibration parameters for the steering angle sensor, whereas the claim language more broadly recites applying “the one or more calibration parameters” which could be for any of the one or more sensors. Thus the claim encompasses subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 48, the limitation “wherein determining the expected steering angle comprises applying the one or more calibration parameters to the first measurement of the steering angle of the first set of measurements” renders the claim indefinite. The “one or more calibration parameters” are stated to be “for the one or more sensors.” However, it is not clear how calibration parameters related to, for example, wheels speed sensors could be applied to the first measurement of the steering angle. The functions in the claim are therefore indefinite. For the purposes of examination, the limitation is interpreted wherein the calibration parameters include a scaling parameter, bias parameter and noise parameter for a steering angle sensor and determining the expected steering angle comprises applying the scaling parameter, bias parameter and noise parameter to the first measurement of the steering angle of the first set of measurements
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9-11, 14, 17, 20, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,204,461 B2 (Chen et al.) in view of Publication US2006/0255924A1 (Ray et al.).
Regarding Claim 1, Chen et al. discloses a method of controlling a vehicle, the method being performed by a hardware processor of the vehicle (see e.g. Claim 1 computer implemented method and Figure 1, 2:66-3:19 control module 14 for vehicle including processor, memory, and instructions) and comprising:
receiving, from one or more sensors of the vehicle, a first set of measurements of a steering angle and rotational speeds of four wheels of the vehicle in a motion (see Figure 3, 5:47-54, at step 130, sensor values are measured by the various sensors 15a-15n, a first set of measurements, and see 5:47-54 sensor values received include steering angle δ and angular velocity, see 7:63-8:7, ω represents wheel angular velocity, with subscripts “ij” for corners of the vehicle: front-left ( fl ), front-right ( fr ), rear-left ( rl ) and rear-right ( rr ));
based on a motion data model that defines a set of relationships among the steering angle and the rotational speeds of the four wheels of the vehicle, and based on the first set of measurements (see 5:64-6:5, at step 150, based on vehicle models (for example 7:42-8:7 longitudinal acceleration model, 10:1-19, lateral acceleration model, 11:52-65, yaw rate model, defining relationships between variables including δ and ωfl  ,  ωfr ,  ωrl  , ωrr ), and based on the measured sensor values in step 130 (the first set of measurements)):
determining an expected steering angle based on a first measurement of the steering angle of the first set of measurements (see 7:42-8:7, 8:15-35, 10:1-10, steering angle δ is used in the models. I.e. the steering angle value used in step 150 is the angle expected to represent the physical system (expected steering angle) based on the measurement from step 130), 
determining an average rotational speed of a left rear wheel and a right rear wheel of the vehicle based on a measured rotational speed of the left rear wheel and a measured rotational speed of the right rear wheel in the first set of measurements (see 10:1-13, a determination of the term (ωrr + ωrl) / 2 is used in the lateral acceleration motion data model, and see 4:38-51, using measurement values other than the sensor being monitored, i.e. ωrr and ωrl being measured rotational speeds), 
determining an expected measurement value (see 5:64-6:5, at step 150, virtual sensor values (expected measurements) are computed)
determining whether measurements conform to the motion data model based on comparing the expected measurement value against a second measurement of the parameter (see Figure 3, 6:6-28, at 160, residual difference is computed, which is a comparison between the measured parameter and the virtual value (expected measurement), 6:29-39 at 190, the residual difference is compared with a fault threshold. 7:12-18, when the residual difference exceeds the threshold, the system determines a fault at step 200. In other words, if a single measurement is determined to be faulty, this is a determination that the entirety of the first set of measurements does not conform, as the single measurement is part of the entirety); 
controlling, in response to determining that the entirety of the first set of measurements does not conform to the motion data model, the motion of the vehicle based on a second set of measurements (see 6:65-7:16, step 250, when the there is a fault, the non-faulty measured values and the substituted values (i.e. a different set that includes a second set of measurements that excludes the faulty measurement) is provided to component control systems 26 for controlling the vehicle 12).

Chen et al. further discloses the use of the method to determine one or more faults of one or more sensors, and discloses examples for a yaw rate, lateral acceleration and longitudinal acceleration sensors (see 3:43-50).


Chen et al. does not explicitly recite 
determining whether an entirety of the first set of measurements conforms to the motion data model
controlling, in response to determining that the entirety of the first set of measurements does not conform… 
In other words, Chen et al. merely does not explicitly recite that a virtual/expected value and comparison are made for the entire set of physical attributes which are measured in step 130.
However it would have been obvious to one of ordinary skill in the art before the effective filing date that the method of Chen et al. could be applied in a way that an expected measurement is determined for the entire set of physical attributes, by utilizing the given equations to solve for the remaining variable which are not exemplified, with the motivation of verifying and diagnosing the complete set of sensors in the vehicle.

Additionally Chen et al. does not explicitly recite the method comprising:
determining an expected rotational speed of a first one of the four wheels based on the expected steering angle, the average rotational speed of the left rear wheel and the right rear wheel, 


However Ray et al. teaches a technique for determining expected measurement values (see e.g. Claim 1) including:
determining an expected rotational speed of a first one of the four wheels based on the expected steering angle, the average rotational speed of the left rear wheel and the right rear wheel, and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels (see [0022-0023] the calculation of expected rotational speed of each wheel can be made based on the steering angle at step 76 (the value used for a model, i.e. expected steering angle), the trigonometric relationships based upon the steering angle, vehicle wheel base and vehicle track (relationship) and calculated speed of the vehicle, which [0022] may be an average of two undriven wheels in a two wheel drive vehicle, and see supporting NPL reference “Two-wheel drive – Wikipedia” two wheel drive in vehicles with four wheels (such as the vehicle depicted in Ray et al.) encompasses either front wheel drive (the rear wheels are undriven) or rear wheel drive (the front wheels are undriven). I.e. in the case of front-wheel drive the rear wheels are undriven and used for the vehicle speed).
Therefore one of ordinary skill in the art, before the effective filing, would have recognized that applying the known technique of calculating expected wheel speed, as taught by Ray et al. could be applied to the method of Chen et al. and would have yielded predictable results of determining further expected measurement values, because the level of ordinary skill in the art demonstrated by the references applied shows the ability to use such calculations for different applications. Further, modifying Chen et al. to calculate further expected values would have been recognized by those of (see Ray et al. [0023]).

Regarding Claim 3, Chen et al. discloses the method of claim 1, wherein the first set of measurements comprises the first measurement of the steering angle of the vehicle (see 5:47-54 sensor values received include steering angle, 8:6 steering angle is represented by δ in motion equations); 
wherein the second measurement of the rotational speed of the first one of the four wheels comprises one of: a measurement of a first rotational speed of a left front wheel of the vehicle (see 5:47-54, sensor values include angular velocity, see 7:63-8:7, ω represents wheel angular velocity, with subscripts “ij” for corners of the vehicle, see 10:5, lateral acceleration equation using ωfl), a measurement of a second rotational speed of a right front wheel of the vehicle (see 10:5, lateral acceleration equation using ωfr), a measurement of a third rotational speed of the left rear wheel of the vehicle (see 10:5, lateral acceleration equation using ωrl), or a measurement of a fourth rotational speed of the right rear wheel of the vehicle (see 10:5, lateral acceleration equation using ωrr); and
wherein the motion data model defines:
a first relationship between the steering angle of the vehicle and the first rotational speed of the left front wheel of the vehicle (see 10:5 lateral acceleration model is a mathematical relationship including steering angle δ and ωfl);
a second relationship between the steering angle of the vehicle and the second rotational speed of the right front wheel of the vehicle (see 10:5 lateral acceleration model is a mathematical relationship including steering angle δ and ωfr);
 (see 10:5 lateral acceleration model is a mathematical relationship including steering angle δ and ωrl);
a fourth relationship between the steering angle of the vehicle and the fourth rotational speed of the right rear wheel of the vehicle (see 10:5 lateral acceleration model is a mathematical relationship including steering angle δ and ωrr);
or any combination thereof (see 10:5 lateral acceleration model is a mathematical relationship including steering angle δ and all four wheel speeds ωfl  ,  ωfr ,  ωrl  , ωrr ). 
Examiner's note: since the claim uses the phrases “comprises one of” and "or," only one of the recited alternatives in each case is necessary in the prior art to read on this claim).

Regarding Claim 4, Chen et al. does not explicitly recite the method of claim 3, wherein determining an expected rotational speed of a first one of the four wheels based on the expected steering angle, the average rotational speed of the left rear wheel and the right rear wheel, and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels comprises:
determining the expected rotational speed of the right front wheel based on the expected steering angle and the second relationship; and
wherein the determination of whether the first set of measurements conforms to the motion data model is based on comparing the expected rotational speed of the right front wheel against the measurement of the second rotational speed.

Ray et al. teaches the technique for determining expected measurement values as above, including:
 (see Figure 1, [0023], the expected speed of wheel 38R (the front right) is calculated based on the steering angle in step 76 (the expected steering angle) and trigonometric relationships that allow wheel speed to be calculated as a function of steering angle, wheel base, vehicle track, and vehicle speed (a second relationship)); and
wherein the determination of whether the first set of measurements conforms to the motion data model is based on comparing the expected rotational speed of the right front wheel against the measurement of the second rotational speed (see [0025] at step 78 each measured wheel speed and corresponding expected wheel speed are compared, therefore including front right wheel 38R, and a determination that a difference beyond a threshold exists is a determination that the measurement does not conform to the motion data model, i.e. the first set therefore does not conform to the motion data model).
The motivation to combine Chen et al. and Ray et al. was provided in the rejection of Claim 1.

Regarding Claim 5, Chen et al. does not explicitly recite the method of claim 3, wherein determining an expected rotational speed of a first one of the four wheels based on the expected steering angle, the average rotational speed of the left rear wheel and the right rear wheel, and a relationship between the steering angle of the vehicle and a rotational speed of the first one of the four wheels comprises:
determining an expected first rotational speed of the left front wheel based on the expected steering angle and the first relationship; and
wherein the determination of whether the first set of measurements conforms to the motion data model is based on comparing the expected first rotational speed against the measurement of the first rotational speed.

Ray et al. teaches the technique for determining expected measurement values as above, including:
determining an expected first rotational speed of the left front wheel based on the expected steering angle and the first relationship (see Figure 1, [0023], the expected speed of wheel 38L (the front left) is calculated based on the steering angle in step 76 (the expected steering angle) and trigonometric relationships that allow wheel speed to be calculated as a function of steering angle, wheel base, vehicle track, and vehicle speed (a first relationship)); and
wherein the determination of whether the first set of measurements conforms to the motion data model is based on comparing the expected first rotational speed against the measurement of the first rotational speed (see [0025] at step 78 each measured wheel speed and corresponding expected wheel speed are compared, therefore including front left wheel 38L, and a determination that a difference beyond a threshold exists is a determination that the measurement does not conform to the motion data model, i.e. the entirety of the first set therefore does not conform to the motion data model).
The motivation to combine Chen et al. and Ray et al. was provided in the rejection of Claim 1.

Regarding Claim 9, Chen et al. discloses determining, based on comparing measurements and the expected measurements, that a first subset of the first set of measurements is to be used to control the motion of the vehicle (see 3:43-50, faults may be determined for one or more sensors 15a-15n and see 6:6-39, at 160, residual difference is determined, which is a comparison of the measured value and the virtual (expected) value, at step 190, the residual difference is compared with a fault threshold. If the difference is within the threshold, the method proceeds to step 230, 235, and 250 wherein the measured value is used for control. If the difference exceeds the threshold, the method proceeds to 240 where a virtual sensor value is substituted for the measured value. In other words, a subset of the first set of measurements will be used in a fault condition for one sensor, because one of the measured values will been replaced while the non-faulty values will be used for control); and
including the first subset of the first set of measurements in the second set of measurements (see 6:29-39, steps 230, 235 and 250, the subset of fault-free measurements from step 230 are used for vehicle control, therefore the second set of measurements includes a subset of the first set of measurements in the event of a fault of one sensor).

Chen et al. further discloses the use of the method for evaluating one or more sensors (see 3:43-50).

As in Claim 1, Chen et al. does not explicitly recite the method of claim 3, further comprising: comparing the entire first set of measurements with a set of expected measurements. 
That is, Chen et al. does not explicitly recite the entirety of the measurements for the set of physical attributes being compared against expected values.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the method of Chen et al. on the set of all measurements of the physical attributes, with the motivation as recited in the rejection of Claim 1. 

Regarding Claim 10, Chen et al. discloses including measurements without a fault in the second set of measurements (see 6:65-7:16, at step 250, when the there is a fault, the non-faulty measured values and the substituted values (i.e. a second set, different from the original set which contained only measured values) are provided to component control systems 26 for controlling the vehicle 12).
Chen et al. does not explicitly recite the method of claim 9, further comprising:
determining that the first measurement of the steering angle and the measurement of the first rotational speed of the left front wheel conform to the first relationship;
determining that the first measurement of the steering angle and the measurement of the third rotational speed of the left rear wheel do not conform to the third relationship; and 
including the first measurement of the steering angle and the second measurement of the first rotational speed of the left front wheel in the second set of measurements.

Ray et al. teaches the technique for determining expected measurement values as above, including:
determining that the first measurement of the steering angle and the measurement of the first rotational speed of the left front wheel conform to the first relationship (see [0023] expected wheel speeds are calculated based on the first measurement of the steering angle, and [0025] each measured wheel speed and corresponding expected wheel speed may be compared to determine if a difference is above a threshold. That is, for front left wheel speed 38L, if the difference is less than the predetermined value, the first measurement of steering angle and wheel speed conform to the relationship (corresponding to a non-fault condition in Chen et al.));
determining that the first measurement of the steering angle and the measurement of the third rotational speed of the left rear wheel do not conform to the third relationship (see [0023] expected wheel speeds are calculated based on the first measurement of the steering angle, and [0025] each measured wheel speed and corresponding expected wheel speed may be compared to determine if a difference is above a threshold. That is, for left rear wheel speed 28L, if the difference is larger than the predetermined value, the first measurement of steering angle and wheel speed 28L do not conform to the relationship (corresponding to a fault condition in Chen et al.).
Chen et al. and Ray et al. was provided in the rejection of Claim 1.

Regarding Claim 11, Chen et al. discloses, determining a replacement measurement when a sensor value does not conform to the relationship (see 7:13-17, in step 240, the value of a failed sensor is reconstructed, using the virtual value, which is based off the vehicle model, 5:64-6:5) and 
including the replacement measurement in the second set of measurements (see Figure 5, 7:28-34, the replacement measurement is then sent for controlling the vehicle at step 250. The example of a lateral acceleration sensor is given in 10:1-11:50).

Chen et al. does not explicitly recite the method of claim 10, further comprising:
determining a replacement measurement of the third rotational speed of the left rear wheel based on the first measurement of the steering angle and the measurement of the first rotational speed of the left front wheel.

Ray et al. teaches the technique for determining expected measurement values as above, including:
determining the third rotational speed of the left rear wheel does not conform to the relationship based on the first measurement of the steering angle and the second measurement of the first rotational speed of the left front wheel (see [0023] expected wheel speeds are calculated based on a prior measurements including the first measurement of the steering angle, and measurements of each wheel speed (including the second measurement of the first rotational speed of the left front wheel 38L) and [0025] based on the corresponding expected wheel speed (for the case of left rear wheel 28L), a comparison is used to see if a difference is above a threshold. If the difference is larger than the predetermined value, the first measurement of steering angle and wheel speed 28L does not conform to the relationship).
The motivation to combine Chen et al. and Ray et al. was provided in the rejection of Claim 1.

Regarding Claim 14, Chen et al. further discloses that the value of a faulty sensor may be reconstructed by computation (see Figure 3, 7:13-20, step 240) and included as part of the second set of measurements (see 7:27-30 the computed value is then provided for controlling the vehicle at 250). 

Chen et al. does not explicitly recite the method of claim 1, wherein the first set of measurements is obtained at a first time; and wherein the second set of measurements is of the steering angle and the rotational speeds of the four wheels of the vehicle obtained at a second time.

However it would have been obvious to one of ordinary skill in the art before the effective filing date that the first set of original measurements are obtained at a first time and the virtual replacement measurement of the second set would be obtained at a second time, later than the first, due to time required to perform the reconstruction calculation. Therefore, the complete second set of measurements must be obtained later than the first, with the motivation of providing the required time to accurately perform the evaluation and reconstruction of a measurement value.

Regarding Claim 17, Chen et al. discloses the method of claim 1, wherein the motion data model further comprises: track widths of the vehicle, a wheel base distance of the vehicle, or any combination thereof (see 10:12, motion data model of lateral acceleration equation, where e is the track width. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.). 
Regarding Claim 20, Chen et al. discloses the method of claim 1, wherein controlling the motion of the vehicle comprises an autonomous driving operation to adjust: a direction of motion of the vehicle, a speed of the vehicle, or any combination thereof (see 2:66-3:9, control module may be associated with an autonomous control function for steering (i.e. adjusting direction) or braking (i.e. adjusting speed). Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.). 

Regarding Claim 47, Chen et al. does not explicitly recite the method of claim 1, wherein a first difference between the first measurement of the steering angle and the expected steering angle is within a threshold; and 
wherein a second difference between the second measurement of the rotational speed of the first one of the four wheels and the expected rotational speed of the first one of the four wheels is within the threshold.

Ray et al. teaches the technique for determining expected measurement values as above, including:
wherein a first difference between the first measurement of the steering angle and the expected steering angle is within a threshold (see Figure 2A and [0021-0023], the expected steering angle in step 76 is the first measurement of the steering angle at step 74. In other words, the expected and measured values are the same value and therefore the difference is zero and within any threshold value); and
 (see [0025] expected and measured wheels speeds are compared, and determined to conform to the model when the difference between a second measurement of rotational speed and corresponding expected rotational speed is below a predetermined value or tolerance (i.e. within the threshold)).
The motivation to combine Chen et al. and Ray et al. was provided in the rejection of Claim 1.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,204,461 B2 (Chen et al.) in view of Publication US2006/0255924A1 (Ray et al.), further in view of Publication US2005/0065666A1 (Miyashita et al.). 

Regarding Claim 13, Chen et al. does not explicitly recite the method of claim 1, wherein determining whether an entirety of the first set of measurements conforms to the motion data model comprises:
determining a difference between each measurement of a set of expected measurements and each corresponding measurement of the first set of measurements;
assigning, based on a variance of the each of the first set of measurements, a weight to each difference between each measurement of the set of expected measurements and each corresponding measurement of the first set of measurements;
determining a weighted sum of the differences between each measurement of the set of expected measurements and each corresponding measurement of the first set of measurements;
updating the set of expected measurements to minimize the weighted sum of the differences;


Miyashita et al. teaches a vehicle dynamics analysis method (see [0007]) comprising:
determining a difference between each measurement of a set of expected measurements and each corresponding measurement of the first set of measurements (see Figure 8, [0097] measured data is obtained at step 100, model parameters are set at step 102, [0101] expected values (calculated values Fy’ and M2’) are determined at step 104 using the model, and [0103], in step 106, using equation 8, the difference between each measurement and the calculated (expected) value is determined, for example (Fyi – F’yi ) and (Mzi-M’zi));
assigning, based on a variance of the each of the first set of measurements, a weight to each difference between each measurement of the set of expected measurements and each corresponding measurement of the first set of measurements (see [0104-0105], weighting coefficients gf and gm are assigned to the differences, and are determined based on σf2 and σm2, which are the corresponding variances of Force Fy and torque Mz);
determining a weighted sum of the differences between each measurement of the set of expected measurements and each corresponding measurement of the first set of measurements (see [0103-0105], equation 8, the sum of squared residuals Qc is the sum of the weighted differences between the measured and calculated (expected) values);
updating the set of expected measurements to minimize the weighted sum of the differences (see Figure 8, [0108], in step 108, if the combined sum of squared residuals does not converge to less than a certain value, the model parameters are adjusted in step 110 and the set of expected measurements is again calculated in step 104. That is, the expected values are updated with the goal of minimizing the weighted sum of differences below a threshold);
 (see Figure 8, if the weighted sum of the difference does not exceed a threshold, the method proceeds to step 112. That is, the determination is made whether the entirety of the set of measurements as a whole conform closely enough to the motion data model based on the minimized weighted sum of the differences, when the method reaches step 108 for the second time).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and parameters considered in Chen et al. with the technique for model parameter calculating, as taught in Miyashita et al., with the motivation of increasing the accuracy of the vehicle model and therefore the control system as a whole, by dynamically determining model parameters (see Miyashita et al. [0032]).

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,204,461 B2 (Chen et al.) in view of Publication US2006/0255924A1 (Ray et al.), further in view of Patent U.S. 10,247,576 B2 (Heide et al.). 

Regarding Claim 15, Chen et al. does not explicitly recite the method of claim 1, wherein the second set of measurements comprises a location of the vehicle. 

Heide et al. teaches a method of sensor integration for a vehicle (see 6:54-7:14) wherein the measurements from an odometry navigation system are checked for plausibility using a model (see Figure 2, 13:57-14:25) wherein if it is determined that the first set of odometry measurements is not plausible a second set of measurements are used (see 14:16-25, only verified values are forwarded to the fusion filter 205, if the measurements are implausible and thus the quality counter exceeds the threshold, the values are not verified), 
wherein the second set of measurements comprises a location of the vehicle (see Figure 2, fusion filter further receives location data from satellite navigation system 204, 12:67-13:1, which may be obtaining GPS data representing vehicle position).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen et al. with the location determination as taught in Heide et al., with the motivation of providing maximum redundancies and improved error detection of measured values (see Heide et al. 2:34-38).

Regarding Claim 16, Chen et al. does not explicitly recite the method of claim 1, wherein the second set of measurements is obtained via: an inertial measurement unit (IMU), a wireless receiver, or any combination thereof. 

Heide et al. teaches the method of sensor integration for a vehicle as recited above, wherein a second set of measurements (13:57-14:25, measurements used even if first measurements from odometry system 203 are not valid) is obtained via: an inertial measurement unit (IMU), a wireless receiver, or any combination thereof (see Figure 2, fusion filter further receives data from inertial navigation system 201, and from satellite navigation system 204, 12:54-62, which receives wireless signals from satellites. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.)
The motivation to combine Chen et al. and Heide et al. was provided above in the rejection of Claim 15.

Regarding Claim 19, Chen et al. discloses controlling an operation of the vehicle based on one of: the entirety of the first set of measurements, or the second set of measurements (see 6:65-7:16, if no faults are determined, fault-free measured values are provided to the controller (when the entire set conforms) and at step 250, when the there is a fault, the non-faulty measured values and the substituted values (i.e. a second set, different from the original set which contained only measured values) are provided to component control systems 26 for controlling the vehicle 12). Examiner's note: since the claim uses the phrase "one of," only one of the recited alternatives is necessary in the prior art to read on this claim.) 
Chen et al. does not explicitly recite the method of claim 1, wherein the operation of the vehicle comprises a navigation operation to estimate: a location of the vehicle, a direction of motion of the vehicle, a speed of the vehicle along that direction, or any combination thereof.
Heide et al. teaches the method of sensor integration for a vehicle as recited above, using a similar odometry navigation system comprising steering angle and wheel speed sensors (see 13:42-56),
wherein the operation of the vehicle comprises a navigation operation to estimate: a location of the vehicle, a direction of motion of the vehicle, a speed of the vehicle along that direction, or any combination thereof (see 13:48-52, the pre-processing unit may determine from the measured data, position and direction of the motor vehicle, 13:59-61, the direction and speed may also be determined. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.).
The motivation to combine Chen et al. and Heide et al. was provided above in the rejection of Claim 15.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 10,204,461 B2 (Chen et al.) in view of Publication US2006/0255924A1 (Ray et al.), further in view of Publication US2019/0204114A1 (Berntorp et al.). 

Regarding Claim 18, Chen et al. further discloses an initialization process 120 where sensor parameters may be determined, which precedes the motion and control of the rest of the process (see Figure 3). Chen et al. also discloses lateral acceleration model defined by vehicle parameters including effective tire radius (see 8:4 Re).
Chen et al. does not explicitly recite the method of claim 1, wherein the set of relationships are defined based on a calibration process that precedes the motion.

Berntorp et al. teaches a processor based vehicle control system (see [0080]),
wherein a set of vehicle model relationships are defined based on a calibration process (see Figure 2A, [0084], calibration is performed, including determining offset values which are provided to vehicle controller 260 for use in a dynamics-model based driver assistance system. In one example, calibration information may relate to a wheel radius offset estimate.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the initialization routine of Chen et al. to include the calibration process for parameters pertaining to vehicle dynamics relationships as taught in Berntorp et al. with the motivation of increasing accuracy of the model relative to the real vehicle.

Regarding Claims 21, 23-25, 29-31, 33-41, 43, 44, and 46, all functional limitations as recited have been analyzed with respect to Claims 1, 3-5, 9-11, and 13-20. Claims 21, 23-25, 29-31, and 33-40 Claims 1, 3-5, 9-11, and 13-20. Claims 41 and 43 pertain to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claims 1 and 3. Claims 44 and 46 pertain to an apparatus corresponding to the method of Claims 1 and 3.

The only additional limitations in Claims 21, 23-26, 29-41, 43, 44, and 46, are disclosed by Chen et al. as follows:
Regarding Claim 21: 
a network bus (see Chen et al., Figure 1, 3:10-19, vehicle control module 14 includes input/output (I/O) device 22)
one or more sensors coupled with the network bus (see 3:10-19, I/O device communicates with one or more sensors)
at least one processor coupled with the network bus (see 3:10-19, processor 18, included in control module 14 with I/O device, i.e. coupled thereto) 

Regarding Claim 41:
A non-transitory computer readable medium that stores a set of instructions which, when executed by a hardware processor, causes the hardware processor to perform the method (see Chen et al., Figure 1, 3:10-19, memory 20 storing instructions to be performed by the processor 18).

Regarding Claim 44: 
 (see Chen et al., Figure 1, 3:10-19, processor 18 and associated algorithms for performing the method of Figure 3).

Therefore, Claims 21, 23-25, 29-31, 33-41, 43, 44, and 46 are rejected under the same rationale as Claims 1, 3-5, 9-11, and 13-20.

Allowable Subject Matter
Claims 7, 8, 12, 27, 28, and 32 are objected to as being dependent upon a rejected base claim, and Claims 7, 8, 27, and 28 are objected to for informalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 48 is rejected under 112(a) and 112(b) and dependent upon a rejected base claim, but would be allowable if amended to overcome the rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement for the Examiner’s reasons for indicating allowable subject matter:
The most similar prior art U.S. Patent 10,204,461 B2 (Chen et al.) teaches a method and system for receiving a set of sensor measurements for a vehicle (see Figure 3, 5:47-54, step 130, sensor values obtained for sensors 15a-15n), determining expected/virtual measurements based on a motion data model (see 5:64-6:5, step 150, for example 7:42-8:7 longitudinal acceleration model, 10:1-19, lateral acceleration model, 11:52-65, yaw rate model), and determining whether to use a measurement or whether to replace the measurement with a reconstructed value (resulting in a second set of measurements being used for control) based on a comparison between the measurement and the (see Figure 3, 6:29-39 at step 190, residual difference is compared with a fault threshold. 7:12-18, when the residual difference exceeds the threshold, the system determines a fault at step 200 and proceeds to step 240 where a virtual sensor value is substituted for the measured value). 
Publication US2006/0255924A1 (Ray et al.) teaches a technique to determine an expected wheel speed value of a first wheel dependent on expected steering angle as well as a second relationship between steering angle and second wheel (see Figure 2A, [0021-0025] and mapping under 103 above).
Korean Patent KR 101345841 B1 (Kang) teaches a technique to determine an expected wheel speed based on an expected steering angle (see [0050, 0051] of English translation in file wrapper).
Publication US2019/0225233A1 (Tod et al.) teaches maintaining a historical average of a measurement (see [0064, 0076], reference data may pertain to previously obtained (i.e. historical) state information, such as an average), determining that a measurement matches the historical average of the measurement (see step 418, [0088], current state information (current measurement) is compared with the reference data); and based on determining that the current measurement matches with the historical average, determining that no fault occurs (see [0090], if no outlier is present, there is no anomaly in the measurement).
US2019/0204114A1 (Berntorp et al.) teaches obtaining calibration parameters for sensors in a vehicle model (see [0048] and mapping of Claim 18 above).

However, regarding Claims 7 and 27, the prior art does not teach or suggest the particular sequence of steps for:


responsive to determining that the expected steering angle and the second measurement of the third rotational speed of the left rear wheel conform to the third relationship, determining the expected first rotational speed of the left front wheel based on the expected steering angle and the first relationship.

Regarding Claims 12 and 32, the prior art does not teach or suggest the particular sequence of steps for:

maintaining a historical average of the first measurement of the steering angle;
determining that the first measurement of the steering angle and the measurement of the first rotational speed of the left front wheel do not conform to the first relationship;
determining, in response to determining that the first measurement of the steering angle and the measurement of the first rotational speed of the left front wheel do not conform to the first relationship, that the first measurement of the steering angle matches the historical average of the first measurement; and
based on determining that the first measurement of the steering angle matches with the historical average, including the first measurement of the steering angle in the second set of measurements.
Regarding Claim 48, the prior art does not teach or suggest:

(as best understood per the interpretation under 112b, see Claim Rejections under 112(b) above).


The combination of limitations in each of Claims 7, 12, 27 and 32 as recited above, defining particular sequences of determinations, using the particular inputs, with the claimed parts integrated into the parent claims is not found in the prior art. The limitation in Claim 48 describing the particular calculation of the expected steering angle, combined and integrated into the parent Claim 1, wherein the expected rotational speed of a first one of the four wheels is based on the expected steering angle, the average rotational speed of the left rear wheel and the right rear wheel, and the specified relationship is not found in the prior art and is not determined to be obvious without improper hindsight reconstruction of the claim.  The combination with the other claim limitations are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 7, 12, 27, 32, and 48 would be allowable. The subject matter of Claims 8 and 28 would also therefore be allowable as being dependent on Claims 7 and 27, respectively.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
JP-2002054475-A teaches subject matter including calculation of a vehicle wheel speed based on average wheel speed and steering input (see e.g. translation [0073]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619